Citation Nr: 0200049	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  00-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946 and from September 1950 to February 1952.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and July 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the above 
claims.  

The veteran has also claimed entitlement to service 
connection for skin cancer and ear problems and nonservice-
connected pension.  See VA Form 9 dated April 20, 2000, and 
transcript of personal hearing dated September 13, 2000.  
These claims are not currently on appeal before the Board and 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By an August 1998 rating decision, the RO denied service 
connection for a back disorder.  The veteran did not appeal. 

2.  Evidence submitted since the August 1998 RO decision 
denying service connection for a back disorder is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Cardiovascular disease did not have its onset during 
active service or result from disease or injury in service.

CONCLUSIONS OF LAW

1.  The RO's August 1998 denial of service connection for a 
back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200 (2001).  

2.  Evidence submitted since the August 1998 denial of 
service connection for a back disorder is new and material; 
thus, the requirements to reopen the claim have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  The veteran is not entitled to service connection for 
cardiovascular disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of a low back disorder or cardiovascular disease.  
Chest x-ray was negative in December 1945.  On separation 
examination in March 1946, the veteran reported only the 
usual childhood diseases when asked about his history of 
illness or injury.  Examination of the spine and 
cardiovascular system were normal.  The heart, arteries, 
veins, and pulse were described as normal.  The veteran's 
blood pressure was 118/78 before exercise and 120/78 three 
minutes after exercise.  Chest x-ray was again negative.

On physical examination in May 1947, the veteran's heart and 
blood vessels were normal.  Blood pressure was 124/70.  Pulse 
was 88 before exercise, 103 after exercise, and 98 after 
rest.  No findings were reported concerning the spine.  Chest 
x-ray was essentially negative in September 1950.  On 
separation examination in February 1952, examination of the 
spine, heart, and vascular system were normal.  Blood 
pressure was 118/80, and chest x-ray was negative.  A 
February 1952 Medical History indicated that the veteran had 
no significant abnormality (NSA).

The veteran submitted a claim for service connection for a 
low back disorder to the RO in March 1997.  He stated he 
slipped from a steel ladder inside an engine room and fell 
onto a metal grate while serving aboard a U.S. landing craft 
stationed at Manus island in 1944 or 1945.  He was reportedly 
examined at the base dispensary unit and issued a back brace.  
The condition then reoccurred after service in 1948/1949 
during his employment.  He was treated by a doctor, issued a 
back brace, and told that additional chronic problems could 
occur.  The veteran stated that he had suffered from a 
chronic, persistent back condition.

The RO obtained private treatment records of the veteran, 
including from Holland M. Addison, Jr., M.D. and St. Dominic-
Jackson Memorial Hospital.  In July 1989, Dr. Addison noted 
that the veteran had a history of problems with tachycardia.  
Electrocardiogram (EKG) showed converted P waves.  Pertinent 
diagnoses included essential hypertension.  During 
hospitalization in September 1989 at St. Dominic-Jackson 
Memorial Hospital, EKG revealed ectopic atrial rhythm and 
right ventricular conduction delay.  

Also of record were VA treatment records of the veteran dated 
in 1997.  In March 1997, the veteran was diagnosed as having 
hypertension.  He sought treatment for low back pain in April 
1997.  X-rays of the lumbosacral spine showed mild narrowing 
involving the L5-S1 interspace.  

The RO denied entitlement to service connection for a low 
back disorder in August 1997 and notified the veteran of its 
decision and his appellate rights by letter dated August 12, 
1997.  He submitted a notice of disagreement (NOD) to the RO 
in December 1997, along with a September 1997 magnetic 
resonance imaging (MRI) report from Methodist Medical Center 
showing that he had degenerative disc disease of the lumbar 
spine.  The RO issued a statement of the case (SOC) on August 
21, 1998.  The veteran did not submit a timely substantive 
appeal.  

The RO also issued a rating decision denying entitlement to a 
low back disorder in August 1998 and notified the veteran of 
its decision and his appellate rights by letter dated August 
21, 1998.  He did not submit an NOD with this decision.

The veteran sought to reopen his claim for service connection 
for a low back disorder in November 1999.  In support of his 
claim, he provided, inter alia, a card and February 2000 
letter from the Vicksburg Clinic showing that he was treated 
for back problems by Dr. Moore in 1947.  The actual treatment 
records were unavailable.

Additionally, the veteran claimed entitlement to service 
connection for cardiovascular disease in February 2000.  He 
stated that his medical records showed heart problems since 
1950-1952, and referenced a February 1952 Medical History 
which listed "NSA" in the space provided for "DEFECTS 
NOTED."  

Evidence submitted in conjunction with the claim for service 
connection for a cardiovascular disorder included an August 
1993 report of examination and EKG from Dr. Addison.  Dr. 
Addison noted that the veteran had a history of cardiac 
palpitations.  Tachycardia was well controlled with 
medication.  EKG showed a right bundle branch block.  

The veteran was examined by F. Earl Fyke, III, M.D. in April 
2000.  He stated that he had episodes of tachycardia for a 
number of years.  Pertinent diagnoses included benign ectopic 
atrial tachycardia interspersed with predominantly normal 
sinus rhythm; mild mitral and aortic insufficiency, 
clinically inconsequential; and hypertension. 

In an April 2000 statement, Lloyd F. M. Mercer, M.D. noted 
that the veteran gave a history of back pain during service 
in 1945 or 1946 when he slipped in a landing aircraft and 
landed on his back.  He stated that he had pain since that 
time and sought medical treatment in 1946.  The veteran 
reportedly contended that his back problems (diagnosed on x-
ray as probable spondylolysis at L5 with associated 
degenerative changes, slight forward displacement of L5 on 
S1, and other moderate degenerative arthritic changes) were 
related to the in-service injury.  Dr. Mercer said that, "I 
think that this is very reasonable and I think he certainly 
could have had a traumatic fracture through the pars on his 
initial fall and developed a spondylolysis/spondylolisthesis 
at that time and this has been the cause of his further 
deterioration." 

In July 2000, the veteran provided a summary of his treatment 
at the Street Clinic by Dr. C.M. Aker, indicating that he was 
diagnosed as having mild hypertensive vascular disease in 
November 1976.  An April 1975 EKG was normal.

In a July 2000 statement, the veteran maintained that the 
pulse reading of 103 and finding of NSA during service 
represented a chronic cardiovascular disorder.  He testified 
at a personal hearing at the RO in September 2000 that his 
heart condition had its onset during active service.


II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  This new law also contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist and does not require an 
automatic remand of a claim that was previously adjudicated 
by the Board or the RO and had become final.  This is true 
because, as it pertains to the duty to assist provisions, the 
new law specifically provides that "[n]othing in this 
section shall be construed to required the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured . . . ."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  For instance, the veteran was notified 
of the information necessary to substantiate his claims by 
means of the January and July 2000 SOCs and March, May, and 
November 2000, and June 2001 supplemental statements of the 
case (SSOC) which provided him notice of applicable 
regulations and the reasons and bases for the denials.  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)-(b)).  He was also requested to provide 
specific evidence in support of his claims.  See VA letter to 
the veteran dated April 6, 2001, and transcript of personal 
hearing at the RO dated September 13, 2000.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Additionally, the RO obtained the veteran's service medical 
records; relevant private treatment records from St. Dominic-
Jackson Memorial Hospital, Holland M. Addison, Jr., M.D., 
Methodist Medical Center, C. M. Aker, F. Earl Fyke, III, 
M.D., Rankin Medical Center, and Lloyd F. M. Mercer, M.D.; as 
well as his VA treatment records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
Efforts were made to obtain the veteran's records from 
Vicksburg Clinic, Dr. Lucian Ferris, and Martin's Infirmary, 
but these records are not available.  The veteran has not 
identified any additional unobtained evidence that could be 
relevant to the claims.  In fact, in June 2001 he stated that 
he had no more information to supply concerning his claims.  

The RO has not provided the veteran a VA cardiovascular 
examination.  However, in this case an examination is not 
necessary to make a decision on the claim, because there is 
no reasonable possibility that it would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  The 
service medical records do not contain any evidence of 
cardiovascular disease, and the veteran's statement that he 
had cardiovascular disease in service is not competent.  See 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)(B)).  In fact, in-
service cardiovascular examination was entirely normal.  
While there is competent evidence of a current disability, 
there is no indication that it may be associated with the 
veteran's active service or that records may be obtained to 
substantiate the claim.  No further assistance to the veteran 
is required to comply with the duty to assist.

Although the RO denied the claim for service connection for 
cardiovascular disease as not well grounded in July 2000, 
this claim was denied on the merits in the June 2001 SSOC.  
The RO has also considered the VCAA.  See RO letter to the 
veteran, dated April 6, 2001.  There is no prejudice to the 
veteran in deciding his claim for service connection for 
cardiovascular disease on the merits.  He has been told what 
the requirements are to establish service connection, has 
been provided ample opportunity to present evidence meeting 
those requirements, and has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

B. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
low back disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for arthritis may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2001).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2001).

By rating action in August 1998, the RO denied service 
connection for a back disorder.  The veteran did not appeal 
this decision.  Accordingly, the August 1998 rating decision 
is final.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200 (2001).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Therefore, the amendment is not 
applicable to the veteran's claim, as he filed his claim to 
reopen in November 1999.

In August 1998, there was no medical evidence showing that 
the veteran's low back disorder diagnosed after service was 
related to a disease or injury in service.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.

The evidence received subsequent to August 1998 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence has been received.  The veteran 
provided an April 2000 statement from Lloyd F. M. Mercer, 
M.D. indicating that the veteran could have had a traumatic 
fracture through the pars as a result of an in-service fall 
and developed a spondylolysis/spondylolisthesis at that time, 
which was the cause of his further deterioration.  This 
evidence bears directly and substantially upon the specific 
matter under consideration and was not considered by the RO 
in its August 1998 rating decision.  Therefore, the 
additional medical records are so significant that they must 
be considered in order to fairly decide the merits of this 
claim.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim.  In 
addition, additional development by the RO is needed before 
the Board can proceed to adjudicate the veteran's claim for 
service connection for a low back disorder on the merits.

C.  Service connection for cardiovascular disease

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001).

The earliest medical evidence of a diagnosis of 
cardiovascular disease (mild hypertensive vascular disease) 
is in 1976, more than 24 years after the veteran's separation 
from service.  There is no evidence showing that the current 
disability had its onset in service or was manifest to a 
degree of ten percent within a year of service.  

Contrary to the veteran's contentions, his service medical 
records did not show any cardiovascular disability.  On 
separation examination in March 1946, the cardiovascular 
system was normal and blood pressure was 118/78 and 120/78.  
On physical examination in May 1947, the veteran's heart and 
blood vessels were again normal and blood pressure was 
124/70.  Pulse was 88 before exercise, 103 after exercise, 
and 98 after rest.  Finally, on separation examination in 
February 1952, examination of the heart and vascular system 
was normal, with a blood pressure reading of 118/80.  An 
examiner reported that there was no significant abnormality 
(NSA).  At no time during service was a cardiovascular 
disease diagnosed.  There was no diastolic pressure reading 
of 90.  

The veteran's contentions that the in-service findings 
represented the onset of cardiovascular disease are not 
competent.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He is a lay person, 
and is not competent to diagnose cardiovascular disease.  His 
statement is further refuted by the service medical records, 
which show normal cardiovascular findings.  There is no 
competent evidence of record which connects the veteran's 
cardiovascular disease to his active duty.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current disability to 
his military service. 

The veteran has argued that his statement that he developed 
cardiovascular disease during service should be sufficient 
proof because he was a combat veteran.  Assuming that he was 
a combat veteran, he has not maintained that he suffered any 
disease or injury while engaged in combat with the enemy.  
See 38 U.S.C.A. § 1154(b) (West 1991).  He points only to 
findings recorded in 1947 (pulse reading of 103), when he was 
not on active duty, and a finding of NSA on separation 
examination in 1952 as evidence of in-service cardiovascular 
disease.  Accordingly, 38 U.S.C.A. § 1154(b) does not apply.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for cardiovascular disease.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001). 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for cardiovascular disease 
is denied.


REMAND

Service connection for a low back disorder

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration. 

The veteran maintains that he injured a back when he slipped 
from a steel ladder inside an engine room and fell onto a 
metal grate in 1944 or 1945.  He is competent to describe the 
in-service injury, and is currently diagnosed as having 
degenerative changes of the lumbar spine.  The veteran 
maintains that he has suffered from back problems since 
active service.

The record does not contain sufficient medical evidence to 
support the veteran's claim that a low back disability arose 
during or is attributable to his military service.  Whether a 
disease was manifest in service or may be attributable to a 
disease or injury in service is a question requiring medical 
expertise.  Accordingly, the veteran should be afforded a VA 
examination in order to obtain an opinion as to whether his 
current low back disability may be associated with his active 
military service.   
The examination should include all necessary and appropriate 
diagnostic tests, and should include full review of the 
claims folder. 

Finally, any additional medical records showing treatment for 
a low back disorder dated since 1997 could prove relevant to 
the claim and should be requested on remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide the 
following:

a.  the names, addresses, approximate 
dates of treatment, and appropriate 
releases for the treatment records of 
all private care providers who treated 
him for back problems since 1997; and

b.  the names of any VA medical 
facilities at which he received 
treatment or evaluation back problems 
since 1997.

2.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Also, 
obtain any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to include 
notifying him what efforts were undertaken 
to develop the evidence, what records have 
been obtained, and what further action will 
be taken. 

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for an appropriate VA examination in order 
to determine the exact nature of any 
current low back disability. The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
in connection with the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

The examiner should render diagnoses of all 
current low back disabilities found to be 
present.  The examiner should also state an 
opinion as to whether it is at least as 
likely as not that any current low back 
disability had its onset during active 
service or is related to any in-service 
disease or injury, including a fall in 1944 
or 1945.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to be 
accomplished prior to completion of the 
examination report.

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  Ensure 
that the medical report is complete and in 
full compliance with the above directives.  
If the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed above, 
is required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claim.

7.  Readjudicate the veteran's claim on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  Then, if the 
decision with respect to the claim on 
appeal remain adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



